Citation Nr: 9935974	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  94-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for Osgood Schlatter's disease of the right knee.  

2.  Entitlement to an increased evaluation in excess of 20 
percent for Osgood Schlatter's disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1991 confirmed rating action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.         

As will be discussed below, the Board determines that the 
issue of whether the appellant is entitled to separate 
ratings under Diagnostic Code 5003, for degenerative joint 
disease of each knee, may be reasonably inferred from the 
evidence of record.  


FINDINGS OF FACT

1.  The appellant's service-connected Osgood Schlatter's 
disease of the right and left knees results in lateral 
instability and is productive of no more than moderate 
impairment.

2.  The evidence of record demonstrates that the veteran's 
service-connected bilateral knee disability is characterized 
by x-rays findings of degenerative joint disease, with range 
of motion from zero to 115 degrees, and with objective 
evidence of pain and tenderness in each knee.  




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for lateral instability of the right knee, as a 
residual of Osgood Schlatter's disease, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a)(West 1991 & Supp. 1999); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

2.  The criteria for an increased evaluation in excess of 20 
percent for lateral instability of the left knee, as a 
residual of Osgood Schlatter's disease, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a)(West 1991 & Supp. 1999); 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

3.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the right knee, as a residual 
of Osgood Schlatter's disease, have been met.  38 U.S.C.A. 
§§ 1155, 5107(a)(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
4.25(b), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(1999).  

4.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the left knee, as a residual of 
Osgood Schlatter's disease, have been met.  38 U.S.C.A. 
§§ 1155, 5107(a)(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
4.25(b), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant was originally granted service connection for 
his bilateral knee disability in a January 1980 rating 
decision. At that time, the RO assigned 10 percent disabling 
ratings for each knee under Diagnostic Code 5299-5257.  The 
decision was primarily based on the appellant's service 
medical records which showed that prior to service, the 
appellant was diagnosed with Osgood-Schlatter's disease in 
both of his knees.  According to the records, the appellant's 
bilateral knee disability was aggravated during service.  The 
records further showed that in November 1978, the appellant 
underwent surgery which consisted of the excision of tibial 
tuberosities, bilaterally.  Upon the appellant's discharge, 
it was noted that he had problems with pain in his knees.   

Outpatient treatment records from the VA Medical Center 
(VAMC) in Temple, Texas, from January to September 1991, show 
that in January 1991, the appellant was treated after 
complaining of chronic bilateral knee pain.  At that time, he 
stated that he had occasional popping and swelling of his 
knees.  The physical examination was negative for ligament 
laxity.  An x-ray of the appellant's knees was interpreted as 
showing a staple applied to the anterior aspect of the 
proximal neck of each tibia.  The joint spaces were 
maintained, and there was no evidence of fracture, 
dislocation, or arthritis.  There was an ossicle at the 
anterior aspect of the upper end of the tibia, which possibly 
represented an accessory ossicle or an old avulsion fracture.  
The impression was of evidence of previous surgery, with an 
ossicle at the anterior aspect of the upper end of the tibia.  
The records further reflect that in March 1991, the appellant 
underwent a physical examination.  At that time, the 
appellant's patellae were tender with questionable crepitus.  
The impression was of bilateral chondromalacia. 

The Temple VAMC records show that in August 1991, the 
appellant underwent a right knee arthroscopy, with limited 
synovectomy.  The appellant's pre-operative and post-
operative diagnoses were of an internal derangement of the 
right knee.  According to the records, the operative findings 
were consistent with diffuse synovitis on the anterior aspect 
of the right knee.  There were no medial or lateral meniscal 
tears identified.  

In a January 1992 rating action, the RO increased the 
appellant's disabling rating for his service-connected right 
knee disability from 10 percent to 20 percent disabling under 
Diagnostic Code 5299-5257.  At that time, the RO also 
increased the appellant's disabling rating for his service-
connected left knee disability from 10 percent to 20 percent 
disabling under Diagnostic Code 5299-5257.

In February 1992, the appellant underwent a VA examination.  
At that time, he gave a history of his bilateral knee 
disability and related surgeries.  The appellant stated that 
at present, he had chronic pain in his knees and difficulty 
with walking and standing.  He indicated that he had pain in 
the area of the patella on the medial aspect of the right 
knee.  According to the appellant, he was not currently 
taking any medication.  The examining physician noted that 
the appellant walked into the examining room leaning heavily 
on a cane, which was carried in the right hand.  

The physical examination showed that in regards to the 
appellant's gait, he was limping.  There was a nine 
centimeter scar on the medial aspect of the right knee, and 
there was an eleven centimeter scar on the medial aspect of 
the left knee, both  from previous surgical procedures.  The 
scars were well healed, nontender, not attached to the deeper 
tissues, and nondisfiguring.  In regards to the appellant's 
right knee, there was no effusion and the patella was not 
floating.  Internal and external ligaments were intact.  The 
tibial tuberosity was rather prominent and quite tender on 
palpation.  The knee extended to zero degrees and flexed to 
130 degrees.  In regards to the appellant's left knee, the 
knee exhibited no effusion, and the patella was not floating.  
Internal and external ligaments were intact.  The tibial 
tuberosity was not as prominent as compared to the right 
knee, and there was less tenderness of that structure.  The 
medial collateral ligaments were intact, and the anterior 
cruciate and posterior cruciate ligaments appeared to be 
intact.  There was unusual rotation of the tibia on the 
femur, laterally, in the left knee.  The knee extended to 
zero degrees and flexed to 120 degrees.  The appellant was 
unable to squat down on his heels more than halfway to the 
floor by reason of pain in his knees.  The appellant could 
walk barefooted without his cane for a short distance, but he 
limped heavily on the right leg.  Upon neurological 
examination, knee and ankle reflexes were within normal 
limits.  

In the appellant's February 1992 VA examination, the 
appellant was diagnosed with the following: (1) Osgood-
Schlatter disease of the right knee, post-operative surgical 
repair, with continued pain, limitation of motion, and 
instability of the right knee, and (2) Osgood-Schlatter 
disease of the left knee, post-operative surgical repair, 
with residual pain and instability.  X-rays were taken of the 
appellant's knees and were interpreted as showing post-
surgical changes in both knees.  The examiner noted that 
there was a small ossicle in the inferior patella tendon on 
the right, which was possibly an avulsion fracture or 
heterotopic in type.  

In February 1994, the RO received outpatient treatment 
records from the Temple VAMC, from September 1991 to December 
1993.  The records show intermittent treatment for the 
appellant's bilateral knee disability.  According to the 
records, in March 1992, x-rays were taken of the appellant's 
knees.  The x-rays were interpreted as showing a large 
metallic staple inserted in the anterior tibial tuberosity, 
bilaterally.  The bones, joints, and soft tissues were all 
normal.  The impression was that the examination was 
negative.  The examining physician noted that there was 
evidence of an old surgery.  The records further reflect that 
in August 1992, the appellant was treated after complaining 
of chronic bilateral knee pain and that his knees would 
"give way."  The physical examination showed that range of 
motion in the right knee was from 10 to 100 degrees, and 
there was no ligament laxity.  There was positive 
patellofemoral pain, and there was prominent swelling of the 
tibial tubercles.  There was a painful area over the tubercle 
and around the inferior pole of the patella.  Examination of 
the left knee showed that there was no effusion, and that the 
range of motion was from zero to 100 degrees.  There was 
positive patellofemoral pain and painful prominence over the 
tubercle.  X-rays were interpreted as showing some lateral 
shift of the patellas, right greater than left, but no 
significant degenerative joint disease.  The impression was 
of bilateral pre-patellar bursitis secondary to prominent 
staples.  There was also malalignment of the right patella.   

According to the Temple VAMC records, the appellant was 
treated in December 1992 after complaining of chronic 
bilateral knee pain.  At that time, the physical examination 
showed that in regards to the right knee, there was no 
varus/valgus instability.  There was mild tenderness over the 
tibial tubercle, and there was no joint line tenderness.  
Examination of the left knee showed no instability, but there 
was positive patellofemoral pain.  X-rays of the appellant's 
knees were interpreted as showing mild degenerative joint 
disease, with patellofemoral joint well preserved.  The 
records show that the appellant subsequently underwent a 
rehabilitation evaluation.  At that time, the examiner noted 
that the appellant had "much swaying in his gait," to shift 
the pain during ambulation.  The examiner stated that upon 
arrival, the appellant was incorrectly using a borrowed cane.  
The appellant was then issued a correct length cane and 
provided instructions for use.  The records also show that in 
May 1993, the appellant was treated after complaining of 
bilateral knee pain.  At that time, he stated that his knees 
would occasionally "give way."  The appellant noted that he 
used braces, and he requested a wheelchair unit.  The 
physical examination showed that there was tenderness 
primarily over the patellofemoral area, bilaterally.  There 
was no effusion, and Lachman and McMurray tests were 
negative.  There was minimal collateral laxity, right greater 
than left.  

The Temple VAMC records further reflect that in August 1993, 
the appellant was treated after complaining of chronic 
bilateral knee pain.  At that time, the physical examination 
showed that he had a full range of motion, with no effusion.  
The examiner noted that both knees were stable.  The 
diagnosis was of knee pain of uncertain etiology.  The 
records also show that in December 1993, the appellant was 
treated after complaining of bilateral knee pain.  At that 
time, the appellant stated that he used a cane and that his 
knees would "give way."  The physical examination showed 
that the appellant had a full range of motion, and that there 
was no locking.  

In February 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that both of his knees popped 
and felt weak.  (Transcript, p.2).  He revealed that he had 
constant pain in his knees, especially around his kneecaps.  
(T.3).  The appellant stated that he used a cane to help him 
walk.  (T.2).  According to the appellant, his knees felt 
unstable, and he had fallen in the past even though he was 
wearing knee braces.  (T.3,4).  He indicated that he fell as 
recently as last night in the bathroom.  (T.2).  The 
appellant noted that his knees just gave out from under him.  
(Id.).  According to the appellant, his physician told him to 
stop wearing the braces because they were not helping him.  
(T.4).  He reported that his knees felt stiff and that they 
would lock.  (T.3).  The appellant testified that he did some 
exercises to help strengthen his legs, but that they did not 
help.  (T.4).  He reported that because of his bilateral knee 
disability, he was not able to do any household chores or 
yard work.  (T.7).  The appellant noted that his right knee 
was worse than his left knee.  (T.5).  In addition, the 
appellant's wife testified that the appellant complained 
about his bilateral knee pain.  (T.7).  She further indicated 
that she had seen him fall.  (Id.). 

In February 1994, the appellant submitted six statements from 
the following people (all friends of several years): (1) Ms. 
S.R., (2) Ms. B.W., (3) Mr. L.B., (4) Mr. D.P., (5) Ms. M.P., 
and (6) Ms. B.N.  The statements, in essence, all support the 
appellant's contention that he currently suffers from chronic 
bilateral knee pain and instability.  

In January 1996, the appellant underwent a VA examination.  
At that time, he gave a history of his bilateral knee 
disability and related surgeries.  The appellant stated that 
at present, he had constant pain in his knees.   The 
examining physician noted that the appellant arrived to the 
examination room in a wheelchair, but that he moved himself 
onto the examining table without any help.  The physical 
examination showed that there was no swelling, and there were 
no deformities.  The tibial tuberosities, the site of the 
Osgood-Schlatter disease, were enlarged bilaterally, right 
more than left.  There was rather severe tenderness along the 
lateral aspect of both kneecaps extending into the area of 
the tuberosity.  There was good patella mobility, but there 
was patellar and retropatellar tenderness.  The range of 
motion for the appellant's right knee was from zero to 105 
degrees, and the range of motion for his left knee was from 
zero to 115 degrees.  The examiner indicated that there was 
no grinding or cracking during active or passive motion of 
both knees.  

In the appellant's January 1996 VA examination, the examiner 
stated that in the appellant's August 1991 arthroscopy of his 
right knee, there was a minimal amount of arthritis and 
diffuse synovitis of the anterior part of the knee.  The 
examiner diagnosed the appellant with the following: (1) 
chondromalacia, both knees, and (2) minimal gonarthrosis, 
based on arthroscopy.  The examiner indicated that Osgood-
Schlatter was a disease which started in childhood and 
usually terminated in early adolescence.  According to the 
examiner, the disease produced pain during that period of 
time, and after the tibial tuberosity had fused to the main 
bone, it was no longer symptomatic.  The examiner noted that 
surgery "respectively, removal of the protruding tibial 
tuberosity, [was] unusual."  The examiner further revealed 
that the appellant's pain was unusual and could not be easily 
explained.  

As a part of the appellant's January 1996 VA examination, x-
rays were taken of his knees.  The x-rays were interpreted as 
showing a single staple in both proximal tibias consistent 
with stapling of the tibial tubercle, bilaterally.  There 
were no other significant bony or soft tissue abnormalities 
identified.  The tibial tubercles showed no evidence of 
avulsion, and there were no definite effusions.  The 
impression was of Osgood Schlatter's disease of the right and 
left knees, postoperative.  

In October 1996, the RO received outpatient treatment records 
from the Temple VAMC, from August 1995 to October 1996.  The 
records show that in February 1996, the appellant was treated 
after complaining of bilateral knee pain and falling episodes 
secondary to "instability."  At that time, the appellant 
gave a history of his bilateral knee disability.  The 
physical examination showed that in regards to the 
appellant's right knee, there was no effusion, and there was 
a positive patellar tilt.  The range of motion was from zero 
degrees to 125 degrees, with a "trace" of  medial laxity.  
In regards to the appellant's left knee, there was no 
effusion.  Range of motion was from five degrees to 125 
degrees.  There was good varus valgus stability.  The 
assessment was of falling episodes possibly secondary to the 
bilateral knee disability.  The examiner noted that he could 
not find an intrinsic cause for the appellant's instability.  

The Temple VAMC records also reflect that in September 1996, 
the appellant was again treated after complaining of chronic 
bilateral knee pain.  At that time, the physical examination 
showed that there was no significant joint line tenderness, 
and that there was no ligament laxity.  The range of motion 
was good, and there was tenderness at the medial and lateral 
femoral condyles, bilaterally.  There was also tenderness at 
the articular facets of the patellae.  The impression was of 
bilateral knee degenerative joint disease, with 
patellofemoral and medial compartments greater than the 
lateral compartments.  According to the records, also in 
September 1996, the appellant requested a pair of crutches 
for additional support.  At that time, he stated that 
although he used a cane, he still fell down because of his 
bilateral knee disability.  The records reflect that the 
appellant was issued a pair of crutches and was provided 
instructions for use.  

In December 1996, the appellant underwent a VA examination.  
At that time, he gave a history of his bilateral knee 
disability and related surgeries.  The appellant stated that 
beginning in 1988, his knees would give way, and he would 
fall.  He indicated that he also developed numbness in his 
legs from the knees down, usually with sitting for long 
periods of time.  According to the appellant, he was 
diagnosed as a borderline diabetic.  He noted that he was not 
currently taking any medications.  

The physical examination showed that the appellant arrived in 
the examining room in a wheelchair.  The examining physician 
stated that the appellant was taken out of the wheelchair, 
made to walk a few steps and then placed on the examining 
table.  According to the examiner, there was some ataxia in 
the short walk that the appellant took.  In regards to the 
appellant's reflexes, the patella reflexes were 2+ and 
symmetric, and the ankle reflexes were 1+ on the right and 
barely 1+ on the left.  All lower extremity muscles appeared 
slightly weak, but there was no difference between muscle 
groups.  The appellant could walk on his toes as well as on 
his heels, and his quadriceps strength was such that the 
examiner could not break his knee extension.  Examination of 
the appellant's knees revealed well healed and barely visible 
scars.  There was no swelling and no effusion of either leg.  
Lachman and pivot shift were negative, and there was no 
lateral instability.  There was tenderness over the lateral 
aspect of the popliteal space and the lateral joint space on 
both sides.  There was no patellar tenderness.  The knee 
examination was not painful.  Range of motion of both knees 
was equal with the knees flexing to 115 degrees and extending 
to zero degrees.  The diagnoses included the following: (1) 
old healed Osgood-Schlatter's disease, bilateral, 
asymptomatic, and (2) metallic staples used for translocating 
the tibial tuberosity for the treatment of a mild tracking 
syndrome.  The examiner noted that the appellant's ataxia was 
so obvious that it merited further attention.  The examiner 
ordered that the appellant undergo an electromyograph (EMG) 
in order to help determine whether he had a diabetic 
polyneuropathy.  

In March 1997, the appellant underwent an EMG.  At that time, 
he gave a history of his bilateral knee disability.  The 
appellant stated that at present, he had chronic bilateral 
knee pain, numbness of his legs, low back pain, and right 
thigh pain.  The physical examination showed that both legs 
had good to normal strength and active and symmetrical muscle 
stretch reflexes.  No focal tenderness or muscle wasting was 
detectable.  A summary of the EMG and nerve conduction 
studies showed that the nerve conduction study of the legs 
was normal, and the needle EMG of the right leg was within 
normal limits.  The impression was of a normal study.  It was 
noted that there were no electric abnormalities suggestive of 
the presence of a peripheral neuropathy in the legs.  

A private medical statement from G.G., M.D., of the Neurology 
and Headache Center, dated in April 1997, shows that at that 
time, Dr. G. indicated that he had recently examined the 
appellant for peripheral neuropathy, his alleged problem.  
Dr. G. stated that according to the appellant, he had a 
history of low back pain and bilateral knee pain and 
instability.  The appellant noted that he required the use of 
crutches or a cane.  Upon neurological examination, the 
appellant's legs showed "give away" type weakness of the 
hamstrings, quadriceps, dorsiflexors, and plantar reflexes of 
the ankles and the toes.  There were no fasciculations or 
other involuntary movements noted.  The diagnoses included 
the following: (1) chronic low back pain with referred pain 
down the right leg, with underlying degenerative joint 
disease and probably degenerative disc disease at multiple 
levels with facet arthropathy, (2) peripheral sensorimotor 
neuropathy of unknown etiology, (3) left shoulder capsulitis, 
and (4) chronic affective disorder.  

In Dr. G.'s statement, Dr. G. reported that the appellant had 
tingling numbness of his feet of intermittent nature, left 
arm weakness, and pain in his left shoulder.  According to 
Dr. G., clinically, the appellant had distal stocking type 
sensory impairment of a mild degree, and distal 
hyperreflexia, with give away type weakness of the legs which 
was suggestive of mild peripheral neuropathy.  Dr. G. 
indicated that the appellant also had borderline diabetes 
mellitus, and a history of alcohol use in the remote past, 
which could have both contributed to neuropathy.  Dr. G. 
noted that the appellant had chronic low back pain, with 
referred pain down the right leg, and with severe limitation 
of movements of the lower back.  According to Dr. G., the 
appellant had to use a wheelchair for transportation.  

In July 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had constant pain in 
his knees.  (Transcript, p.2).  The appellant stated that his 
legs would give out on him, and that he fell approximately 
three to four times a day.  (T.3).  He indicated that the 
VAMC had provided him with crutches and a wheelchair.  (Id.).  
According to the appellant, he took pain pills and muscle 
relaxors for his legs.  (T.2).  The appellant noted that he 
could not stand for more than five or ten minutes because of 
his bilateral knee pain and instability.  (T.3).  He reported 
that his legs would swell if he stood for a long period of 
time.  (Id.).  According to the appellant, walking and 
climbing also aggravated his bilateral knee disability.  
(T.4).  The appellant's wife testified that the appellant 
would fall in the shower and that she would have to help him 
in and out of the shower.  (Id.).  She stated that she also 
had to help the appellant dress.  (T.4,5).  

In July 1999, the RO received outpatient treatment records 
from the Temple VAMC, from August 1995 to April 1998.  The 
records reflect that November 1997, the appellant was treated 
after complaining of bilateral knee pain.  At that time, the 
appellant was given an injection in order to relieve the 
pain. 

II.  Analysis

Initially, the Board finds that the appellant's claims for 
increased ratings are well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected bilateral 
knee disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the appellant 
submits a well grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to his claims has 
been met.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1999).  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Currently, the appellant's service-connected right and left 
knee disabilities (characterized as Osgood Schlater's disease 
of the right and left knees) are each rated as 20 percent 
disabling, by analogy, under 38 C.F.R. § 4.7a, Diagnostic 
Code 5257.  This analogous rating is appropriate where an 
unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment is available.  
38 C.F.R. § 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  Under Diagnostic Code 5257, moderate impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a.  

In the instant case, the appellant maintains that his current 
ratings are not high enough for the amount of disability that 
his bilateral knee disorder causes him.  He states that he 
has chronic bilateral knee pain and instability.  The 
appellant reveals that he also experiences swelling, 
stiffness, and locking of his knees.  The appellant has 
submitted numerous statements from his friends in support of 
his contentions.  In addition, the appellant's wife has 
testified that the appellant complains of bilateral knee pain 
and instability.  She has further stated that she has to help 
him get dressed and get in and out of the shower.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  

The appellant's most recent VA examination in December 1996 
showed that range of motion of both knees was equal, with the 
knees flexing to 115 degrees and extending to zero degrees.  
At that time, the examiner noted that there was no lateral 
instability, and there was no patellar tenderness.  In 
addition, there was tenderness over the lateral aspect of the 
popliteal space and the lateral joint space on both sides.  
According to the examiner, the knee examination was not 
painful.  The diagnosis was of old healed Osgood-Schlatter's 
disease, bilateral and asymptomatic.  In addition, in the 
appellant's January 1996 VA examination, there was rather 
severe tenderness along the lateral aspect of both kneecaps 
extending into the area of the tuberosity.  There was good 
patella mobility, but there was patellar and retropatellar 
tenderness.  The range of motion for the appellant's right 
knee was from zero to 105 degrees, and the range of motion 
for his left knee was from zero to 115 degrees.  The examiner 
indicated that there was no grinding or cracking during 
active or passive motion of both knees.  The tibial 
tuberosities, the site of the Osgood-Schlatter disease, were 
enlarged, bilaterally, right more than left.  The diagnosis 
was of chondromalacia of both knees.  Moreover, in the 
appellant's February 1992 VA examination, the appellant was 
diagnosed with the following: (1) Osgood-Schlatter disease of 
the right knee, post-operative surgical repair, with 
continued pain, limitation of motion, and instability of the 
right knee, and (2) Osgood-Schlatter disease of the left 
knee, post-operative surgical repair, with residual pain and 
instability.

The Board notes that outpatient treatment records from the 
Temple VAMC, from January 1991 to April 1998, show 
intermittent treatment for the appellant's bilateral knee 
disability.  The records show that in August 1992, the 
appellant's physical examination showed that range of motion 
in the right knee was from 10 to 100 degrees, and there was 
no ligament laxity.  There was positive patellofemoral pain, 
and there was prominent swelling of the tibial tubercles.  
There was a painful area over the tubercle and around the 
inferior pole of the patella.  Examination of the left knee 
showed that there was no effusion, and that the range of 
motion was from zero to 100 degrees.  There was positive 
patellofemoral pain and painful prominence over the tubercle.  
The records further reflect that in December 1993, upon 
physical examination, the appellant had a full range of 
motion, and there was no locking.  In addition, according to 
the records, in September 1996, the appellant underwent a 
physical examination.  At that time, there was no significant 
joint line tenderness, and there was no ligament laxity.  The 
range of motion was good, and there was tenderness at the 
medial and lateral femoral condyles, bilaterally.  There was 
also tenderness at the articular facets of the patellae.  The 
impression was of bilateral knee degenerative joint disease.  

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5257 for either the appellant's right knee 
disability or his left knee disability.  In light of the 
above, the evidence does not show more than moderate 
impairment of the right knee.  Moreover, the Board further 
concludes that the evidence of record does not show more than 
moderate impairment of the left knee.  The Board notes that 
the United States Court of Appeals of Veterans Claims (Court) 
has held that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain on use or due to flare-
ups, are not for application in regard to a rating under a 
Diagnostic Code such as Code 5257 in this case, which is not 
predicated on range of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The Board notes that in Webster v. Derwinski, 1 Vet. App. 155 
(1991), the Court held that the Board must attribute, based 
on the medical evidence of record, which symptoms pertain to 
the veteran's service-connected disorders and those that 
pertain  to his non-service-connected disorders.  In this 
regard, the Board recognizes that the evidence of record 
raises the question as to the cause of the appellant's 
bilateral knee pain and instability, and whether it is due to 
his service-connected knee disabilities or possibly due to 
peripheral neuropathy.  As previously stated, the outpatient 
treatment records from the Temple VAMC show that in August 
1993, the appellant was diagnosed with knee pain of uncertain 
etiology.  In addition, in the appellant's January 1996 VA 
examination, the examiner noted that Osgood-Schlatter was a 
disease which started in childhood and usually terminated in 
early adolescence.  According to the examiner, the disease 
produced pain during that period of time, and after the 
tibial tuberosity had fused to the main bone, it was no 
longer symptomatic.  The examiner further revealed that the 
appellant's pain was unusual and could not be easily 
explained.  The Board also notes that according to the 
outpatient treatment records from the Temple VAMC, in 
February 1996, the appellant was diagnosed with falling 
episodes, possibly secondary to the bilateral knee 
disability.  At that time, the examiner stated that he could 
not find an intrinsic cause for the appellant's instability.  
Moreover, in the appellant's December 1996 VA examination, 
the examiner noted that the appellant's ataxia was so obvious 
that he arranged for the appellant to undergo an EMG in order 
to help determine whether he had a diabetic polyneuropathy.  
However, the Board observes that although the impression of 
the appellant's March 1997 EMG was of a normal study, and it 
was noted that there were no electric abnormalities 
suggestive of the presence of a peripheral neuropathy in the 
legs, in Dr. G.'s April 1997 examination report, Dr. G. 
stated that the appellant had distal stocking type sensory 
impairment of a mild degree, and distal hyperreflexia, with 
give away type weakness of the legs which was suggestive of 
mild peripheral neuropathy.  

The Board observes that upon a review of the evidence in this 
case, the evidence does not differentiate the degree of 
impairment which is caused by the appellant's service-
connected bilateral knee disability from the degree of 
impairment which is caused by the appellant's nonservice-
connected possible peripheral neuropathy, and it is highly 
unlikely that such a determination could be made without 
leaving at least a reasonable doubt.  Therefore, resolving 
that doubt in the appellant's favor, the Board finds it 
reasonable to conclude that the disability picture is 
tantamount to moderate instability of the right and left 
knees, as residuals of the appellant's service-connected 
Osgood Schlater's disease.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Accordingly, a 20 percent evaluation is warranted 
for lateral instability of each knee.  However, in the 
absence of objective evidence of severe instability of either 
knee or other impairment indicated in Diagnostic Codes 5256, 
5258, and 5262, the Board determines that the appellant does 
not meet the criteria for an evaluation in excess of 20 
percent for either knee.

As indicated above, the Board observes that the evidence of 
record reasonably infers that there are also claims for 
separate evaluations for degenerative joint disease of the 
right and left knees, in addition to the currently assigned 
20 percent evaluation for instability of the knees, under 
Diagnostic Code 5003, in light of 38 C.F.R. § 4.25(b).  See 
Robinette v. Brown, 8 Vet.App. 69 (1995); Akles v. Derwinski, 
1 Vet.App. 118 (1991).  In this context, VA regulation 
provides that, except as otherwise provided in the rating 
schedule, disabilities arising from a single disease entity, 
such as arthritis, are to be rated separately.  38 C.F.R. 
§ 4.25(b).  Thus, VA is obligated to consider all issues 
reasonably inferred by the evidence of record, even if such 
issues are not directly raised by the appellant.  See Douglas 
v. Derwinksi, 2 Vet.App. 435, 438-40 (1992) (citations 
omitted).

In this regard, the Board is permitted to assign separate 
ratings if the evidence of record demonstrates that the 
appellant has "separate and distinct manifestations" from 
the same injury.  See Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).  The "critical element" in determining whether a 
separate disability rating may be assigned for manifestations 
of the same injury is whether there is overlapping or 
duplication of symptomatology between or among the disorders.  
See Esteban v. Brown, 6 Vet. App. at 261-62.  But see 
38 C.F.R. § 4.14 (regarding impermissible "pyramiding" of 
benefits). 

The Board now turns to the issue of whether separate 
evaluations are warranted pursuant to Diagnostic Code 5003, 
for degenerative joint disease of the right and left knees.  
See 38 C.F.R. § 4.25(b).

Diagnostic Code 5003 provides that, when documented by X-
rays, degenerative arthritis is rated on basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Read 
together, Diagnostic Code 5003 and 38 C.F.R.   § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants a minimum compensable rating, per joint, even if 
there is no actual limitation of motion.  Hicks v. Brown, 8 
Vet. App. 417, 420 (1995) (citing Lichtenfels v. Derwinski, 1 
Vet. App. 484, 489 (1991)); Schafrath v. Derwinski, 1 
Vet.App. 589, 592-93 (1991).

Degenerative arthritis is also rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003.  Under Diagnostic Code 5260, 
limitation of flexion of either knee to 60 degrees warrants a 
0 percent evaluation.  A 10 percent evaluation requires that 
flexion be limited to 45 degrees, and a 20 percent evaluation 
requires that flexion be limited to 30 degrees.  In addition, 
a 30 percent evaluation requires that flexion be limited to 
15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of either 
knee to 5 degrees warrants a 0 percent evaluation.  A 10 
percent evaluation requires that limitation be limited to 10 
degrees, and a 20 percent evaluation requires that limitation 
be limited to 15 degrees.  In addition, a 30 percent 
evaluation requires that limitation be limited to 20 degrees.  
38 C.F.R. § 4.71a.

In this case, the evidence of record warrants a separate 
rating under Diagnostic Code 5003 for the appellant's 
degenerative joint disease of the right knee, and a separate 
rating under Diagnostic Code 5003 for the appellant's 
degenerative joint disease of the left knee.  Here, the 
record reflects that the appellant was found to have 10 
degrees of right leg extension on examination in August 1992, 
and 5 degrees of left leg extension on examination in 
February 1996.  However, on the appellant's most recent 
examination in December 1996, he objectively demonstrated an 
equal range of motion of both knees, with the knees flexing 
to 115 degrees and extending to zero degrees.  And while the 
most recent clinical findings do not reflect compensable or 
non-compensable limitation of motion of either knee under the 
applicable diagnostic criteria, the Board observes that in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the General Counsel held 
that a separate rating for arthritis could also be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59.  
Id. at 6.  As aptly noted by the record, the appellant has 
degenerative joint disease in both of his knees, which has 
been confirmed by x-ray findings in December 1992.  Moreover, 
the Board further notes that the appellant's VA examinations 
in February 1992, January 1996, and December 1996, have all 
showed bilateral knee pain and tenderness.  See generally 
DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Accordingly, a separate 10 percent rating under Diagnostic 
Code 5003 for degenerative joint disease of each knee, based 
on additional disability as articulated in VAOPGCPREC 9-98, 
is warranted.  

In reaching the above determinations of separate 10 percent 
ratings for each knee, the Board recognizes that the RO has 
not addressed the question of whether separate ratings under 
Diagnostic Code 5003 are warranted.  Thus, the Board must 
consider whether the appellant has been given full notice and 
an opportunity to be heard, and if not, whether the appellant 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  As the evidence previously presented 
adequately spoke to the diagnostic criteria of 5003, and the 
Board's decision to assign a separate 10 percent rating for 
degenerative joint disease of each knee results in favorable 
determinations as to the ultimate outcome of the appellant's 
claims, the Board concludes that the appellant has not been 
prejudiced by its action.  Id. at 394.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
rating is in order where there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  However, the 
record does not reflect periods of hospitalization because of 
the appellant's service-connected bilateral knee disability.  
Also, there is no showing that his service-connected 
bilateral knee disability has interfered with his employment 
status to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment due to loss of working time from 
exacerbations or illness proportionate with the severity of 
the several grades of disability.  Thus, the record does not 
present an exceptional case where the current separate 20 
percent ratings for lateral instability of each knee, and the 
separate 10 percent ratings for degenerative joint disease of 
each knee, are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting the disability 
evaluation itself is recognition that industrial capabilities 
are impaired.)  Therefore, in absence of factors establishing 
an exceptional or unusual disability picture, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased evaluation in excess of 20 percent for lateral 
instability, as a residual of Osgood Schlatter's disease of 
the right knee, is denied.  

An increased evaluation in excess of 20 percent for lateral 
instability, as a residual of Osgood Schlatter's disease of 
the left knee, is denied.  

A separate 10 percent evaluation for degenerative joint 
disease of the right knee, as a residual of Osgood 
Schlatter's disease, is granted, subject to the applicable 
criteria concerning the disbursement of monetary benefits.  

A separate 10 percent evaluation for degenerative joint 
disease of the left knee, as a residual of Osgood Schlatter's 
disease, is granted, subject to the applicable criteria 
concerning the disbursement of monetary benefits.



		
	DEBORAH W. SINGLETON 
	Member, Board of Veterans' Appeals



 

